Case 8:20-cv-01830-ADS Document 20 Filed 08/31/21 Page 1 of 2 Page ID #:904

                                                                    JS-6
1    TRACY L. WILKISON
2    Acting United States Attorney
     DAVID M. HARRIS
3    Assistant United States Attorney
4    Chief, Civil Division
     CEDINA M. KIM
5    Assistant United States Attorney
6    Senior Trial Attorney, Civil Division
     PAUL SACHELARI, CSBN 230082
7    Special Assistant United States Attorney
8          Social Security Administration
           160 Spear St., Suite 800
9          San Francisco, CA 94105
10         Telephone: (510) 970-4853
           Facsimile: (415) 744-0134
11         Email: paul.sachelari@ssa.gov
12
     Attorneys for Defendant
13
14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15                             SOUTHERN DIVISION
16
     ALBERTO COMIA,                             No. 8:20-cv-01830-VAP-ADS
17
                     Plaintiff,
18
     v.
19                                              JUDGMENT OF REMAND
     KILOLO KIJAKAZI,
20
     Acting Commissioner of Social
21   Security,
22                   Defendant.
23
24
25
26
27
28
Case 8:20-cv-01830-ADS Document 20 Filed 08/31/21 Page 2 of 2 Page ID #:905



1          The Court having approved the parties’ Stipulation to Remand for Further
2    Proceedings Pursuant to Sentence Four of 42.U.S.C. § 405(g) and for Entry of
3    Judgment in Favor of Plaintiff (“Stipulation to Remand”) lodged concurrent with
4    the lodging of the within Judgment of Remand, IT IS HEREBY ORDERED,
5    ADJUDGED AND DECREED that the above-captioned action is remanded to the
6    Commissioner of Social Security for further proceedings consistent with the
7    Stipulation to Remand.
8                                            /s/ Autumn D. Spaeth
     DATED: 8/31/2021
9                                         HON. AUTUMN D. SPAETH
                                          UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
